Case 5:17-cr-00249-SMH-MLH Document 52 Filed 01/22/19 Page 1 of 2 PageID #: 107




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

   UNITED STATES OF AMERICA                   CASE NOs. 5:17-CR-00249-01

   VERSUS                                     JUDGE HICKS

   MIRANDA SIERRA                             MAGISTRATE JUDGE HORNSBY

                                 MINUTES OF COURT:
                                       Sentencing
  Date:               January 22, 2019       Presiding: Chief Judge S. Maurice Hicks
  Court Opened:        2:20 PM               Courtroom Deputy: Denise McDonnell
  Court Adjourned:     3:10 PM               Court Reporter:      Marie Runyon
  Statistical Time:   00:50

                                    APPEARANCES

   Allison D Bushnell (AUSA)                   For     United States of America

   Walter M Caldwell (CJA)                     For     Defendant

   Miranda Sierra                                      Defendant in Custody


                                     PROCEEDINGS

 The defendant’s [50] Motion for Variance is denied as moot.

 The Court adopts the factual findings of the Probation Office as contained in the
 Presentencing Report and its addendum.

 Pursuant to the Sentencing Reform Act of 1984 and in accordance with 18 U.S.C.
 §3553(a), the defendant is hereby committed to the Bureau of Prisons for a term of 120
 months as to Count One. This sentence shall run concurrent to the 33 month sentence
 relative to Counts One, Three, and Four ordered for supervised release revocation
 under Docket Number 5:09-CR-00202-01. The defendant is remanded to the custody
 of the U.S. Marshal.

 Upon release from imprisonment, the defendant shall be placed on supervised release
 for a term of 8 years as to Count One.

 The defendant was ordered to pay a $100.00 special assessment to the Crime Victim
 Fund.
Case 5:17-cr-00249-SMH-MLH Document 52 Filed 01/22/19 Page 2 of 2 PageID #: 108




 The defendant is notified of the right to appeal. If a notice of appeal is filed under 18
 U.S.C. §3742, a Review of Sentence, the Clerk is directed to transmit the Presentence
 Report, under seal, to the Court of Appeals. If defendant wishes to appeal, the Federal
 Public Defender’s Office will be appointed to prosecute said Notice of Appeal.
